Citation Nr: 1750495	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent for dysthymic disorder.

2.  Entitlement to an increased rating greater than 30 percent for chronic bronchitis.

3.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1972 until June 1976, January 1982 until August 1989 and August 1989 until January 1998.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran did not request a hearing in this matter.

During the pendency of this appeal, entitlement to a total disability based on individual unemployability (TDIU) was separately denied by an April 2015 rating decision.  The Veteran did not appeal this decision.  Based on this procedural history, the Board finds that TDIU is not part of the claim before it.

The issues of entitlement to an increased rating greater than 30 percent for chronic bronchitis and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At no point during the appellate period was the disability of dysthymic disorder characterized by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating of greater than 70 percent for dysthymic disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative have asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As addressed below, the Board finds the VA examinations of record to be adequate to address the issue in appellate status. The Veteran asserts that the symptoms of his dysthymic disorder warrant a higher rating than those currently assigned.  As the service-connected disability has been rated as 70 percent disabling throughout the appeal period, the Veteran is seeking the 100 percent rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2017).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a March 2009 VA mental health examination, the Veteran reported that his depression was getting worse leading to increased frequency and intensity in nightmares.  The Veteran also reported drinking alcohol to the point that he would black out, reporting he experienced the alcohol withdrawal symptom of shaking when he did not drink.  The examiner noted that the Veteran was not experiencing notable memory impairment and made appropriate eye contact, adding that the Veteran was oriented to person, place and time.  The examiner noted no evidence of impairment in his thought process or communication.  The examiner reported that the Veteran cried easily and had crying spells during the examination and reported that he cries five days a week at home.  The Veteran was reported to be sad and anxious during the examination and reported that he is sad or anxious on most days.  The Veteran told the examiner that he had no intention of harming himself, but he did think about harming himself when he was home alone.  The examiner noted that the Veteran's judgment and insight appeared intact.  The examiner diagnosed the Veteran with a mood disorder.  The examiner indicated that the Veteran has significant difficulty adjusting to stress, change and social situations due to his mood disorder.  The examiner noted the Veteran may intermittently be unable to perform activities of daily living due to feelings of sadness, anxiety, lack of motivation and lack of energy.  Due to alcohol use, sleep disturbances, and mood disturbances the veteran has difficulty with stress and change.  The examiner determined a global assessment functioning (GAF) score of 45 for the mood disorder and a GAF score of 65 in social and occupational functioning.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).  The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

At a March 2010 VA mental health examination, the Veteran reported that he has been unable to work because of hurricane Katrina, but that he had been looking for work every week.  The Veteran reported that he is going through issues with his marriage and then added that his depression is the same as last year.  He reported that he has a low mood three or four days per week.  The examiner opined that there was no indication of psychosis and the Veteran's mood appeared euthymic.  The examiner noted the Veteran's thinking appeared to be relative and coherent but periodically was distractible.  The Veteran was oriented to person and place.  The examiner noted no clear memory problems were demonstrated.  The examiner determined a global assessment of functioning (GAF) score of 52.  

At an August 2012 VA mental health examination, the Veteran reported that feeling depressed is normal for him and he tended to get overwhelmed with feelings of hopelessness.  The Veteran said he moved to Florida because he enjoyed the water as a kid, but no longer enjoys it because of his depression.  He also reported to the examiner that in the past he enjoyed fixing things, but he no longer has any desire to work on these types of projects.  He spends most of his time alone with little social contact.  The Veteran reported that he copes by drinking, usually approximately five beers at a time, and does not "enjoy" anything.  The examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran was diagnosed with alcohol dependence.  The Veteran also reported that he and his wife live separately and his typical day is just visiting with family.  The Veteran also reported that he spends most of his time alone because he cries daily and has a hard time controlling his emotions.  The examiner noted that the Veteran has symptoms that include: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

In January of 2015 the Veteran was scheduled for a mental health examination, but decided to not take part in the examination.  The examiner noted that the veteran decided not to go through with the examination because the veteran indicated that he was unwilling to risk having his compensation reduced in any way and was concerned a new evaluation may support an impression of improvement.  The Veteran elected not to complete the examination and has not indicated a desire for another hearing.  As there are other examinations of file during the appellate period, the Board will proceed with the adjudication and not deny as an increased rating claim under 38 C.F.R. § 3.655.

At a July 2012 VA psychology consult, the Veteran reported to the medical professional that he was having problems with depression because of relationship problems with his wife.  He reported that both he and his wife have a problem with alcohol.  The Veteran said that he had not worked since 2006.  The medical professional noted that the Veteran was oriented to person, place, time and event.  He also noted that the Veteran had an adequate fund of knowledge, an intact remote memory as well as good calculations, abstractions and social judgment.  The health professional also noted that the Veteran is easily brought to tears and diagnosed him with an adjustment disorder with depressed mood.  The health professional noted that the Veteran appeared to be functioning reasonably adequately at that time.

At a March 2014 mental health medical appointment, the Veteran reported that his mood is better and he is doing something every day.

At an April 2014 mental health medical appointment, the Veteran reported that he was still depressed, stays in bed for twelve hours per day, feels withdrawn, lack of motivation and has no energy.  He reported that he thinks about suicide occasionally but denies having adopted a plan or intent to carry it out.  The Veteran also reported difficulty sleeping do to sleep apnea and a tendency to over eat.  The examiner reported that the veteran was dramatic, had normal speech, normal thought process, was free from delusion and hallucinations, and denied feeling suicidal at that time.

At a September 2014 mental health medical appointment, the Veteran reported that he was starting to like who he was and that he had only had one tearful moment recently, reporting that he seemed happier.  At this visit, the Veteran reported he and his wife believed he was happier.  The Veteran added that he was still forgetting things and had issues focusing.  The Veteran reported that he had alcohol the night before the examination, but that he had reduced the amount he was drinking and it was the first time he drank in a few weeks.  The examiner noted that the Veteran was in a good mood and had a bright affect.

After this review of the evidence of record and the Veteran's statements, the Board finds that the Veteran's dysthymic disorder does not manifest by total occupational and social impairment.  Upon review of this evidence, the Board notes that the Veteran's dysthymic disorder has an impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded a 70 percent disability rating throughout the appeal.  The Board cannot find, however, that the evidence shows that the Veteran's PTSD symptoms result in a greater level of impairment.  The weight of the evidence shows that while the Veteran has not worked, evidence of record indicates that this is the result of disabilities other than his PTSD. 

In sum, the Board finds that the weight of the evidence does not support a finding that the Veteran has shown the total occupational impairment that is associated with a 100 percent disability rating at any time during the appeal, nor did he show total occupational and social impairment in most areas that is associated with a 100 percent disability rating at any time during the course of the appeal.  

The Board has carefully considered the Veteran's accounts of the psychiatric symptoms that he has experienced - both those specifically listed in the rating schedule and those that are not.  In doing so, the Board has considered the overall impact of the manifestations on the Veteran's ability to function both socially and occupationally and finds that this level of impairment is contemplated by the currently assigned 70 percent rating and does not more nearly meet the criteria for a 100 percent rating.  Upon careful consideration of the evidence of record, however, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than those that have been currently assigned for his PTSD.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for dysthymic disorder is denied.  


REMAND

The Board finds that additional development is required before the claims for service connection for sleep disabilities and the increased rating for chronic bronchitis on appeal are decided.  

The Veteran asserts that his sleep apnea has developed while he was in active service or secondary to his service connected chronic bronchitis.  In August 2012, the Veteran was afforded a VA sleep apnea examination.  The examiner opined that the Veteran's sleep apnea was not related to the Veteran feeling sleepy or tired 24 years ago, adding that the Veteran was not diagnosed with sleep apnea until five or six years before the examination.  The examiner also opined that the Veteran's chronic bronchitis did not cause the sleep apnea because chronic bronchitis is not an etiology.  The Board finds the August 2012 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner based the negative opinion on the absence of treatment in service, noting that sleep apnea was not diagnosed until five or six years before the examination.  The examiner did not consider statements by the veteran in relation to the condition.  Also, the examiner did not offer a rationale as to why chronic bronchitis could not be the cause of the Veteran's sleep apnea.  The examiner simply noted chronic bronchitis is not an etiology without an explanation.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for the Veteran's sleep apnea.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present sleep disabilities.  This additional opinion should also address whether the service-connected disability aggravated the sleep apnea disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he should have a higher rating for chronic bronchitis, as his symptoms are worse than the currently assigned rating accounts for.  Considering the record, the Board finds that a remand is warranted to obtain an updated VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA treatment records and associate them with the claims file.

2.  After completing directive (1), schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present sleep disabilities.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should opine as to whether it is as least likely as not (a 50 percent or better probability) that any identified sleep disabilities are etiologically related to the Veteran's active service  or whether such disability is caused (proximately due to or the result of) or aggravated by the service-connected chronic bronchitis.

A rationale for all opinions expressed must be provided.

3.  After completing directive (1), schedule the Veteran for a VA examination, by an examiner with appropriate expertise, to determine the current level of severity of all impairment resulting from his chronic bronchitis.  The claims file must be made available to, and reviewed in its entirety by the examiner.  The examiner should provide all information required for rating purposes.  The examiner should complete the relevant Disability Benefits Questionnaire.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4.  Thereafter, confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


